DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-8, 11, 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Alonzo (US Patent No. 3,375,604) in view of Louie et al. (US PGPub. No. 2019/0111354).
In Reference to Claims 1, 2, and 4-7
 	Alonso teaches (Claim 1) A toy component, comprising: a body having an opening (body 12, fig. 2 or other body components, 14, 16, 17, 18, 19 etc., fig. 1, opening 52 in fig. 2); a base including (a) a plate portion configured to be positioned over the opening (item 50, fig’s 2 and 3), [] and (c) a leg extending past a lower surface of the plate portion (item 56, fig. 3), [], and wherein the leg is configured to be coupled to the body (fig. 2 and column 2 lines 39-44); and a fastener [] (item 60, fig’s 2 and 3);
	(Claim 2) wherein the body includes a chamber that reflects sound (item 12, fig. 2; note this is merely functional language, since the body 12 is hollow it would inherently “reflect sound”);

(Claim 5) wherein the recess is a first recess, wherein the body further defines a second recess, and wherein the leg of the base is configured to be positioned in the second recess (item[s] 36 / opening surrounded by item 20, fig’s 1-3);
(Claim 6) wherein the leg includes an engagement feature projecting therefrom and configured to engage the body within the second recess (curled portion / lip of items 56, fig’s 2 and 3);
(Claim 7) wherein the fastener is positioned on the plate portion over the opening (fig’s 2 and 3, when connected fastener is on plate which is over opening formed by item 20).
	Alonso fails to teach the flange, recess and fastener in the recess of claim 1. 
Louie teaches (Claim 1) (b) a flange portion extending from the plate portion (item 602, fig. 6); wherein the plate portion and the flange portion together define a recess (item 606, fig. 6); and a fastener positioned in the recess (item 604, fig. 6), wherein the fastener is configured to generate sound when the fastener is engaged with or disengaged from another fastener (paragraphs 0021 and 0040).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the body attachable fastener system of Alonso with the feature of a flange, recess, and fastener in the recess as taught by the body attachable fastener system of Louie for the purpose of covering the connector within the toy as well as for providing better kinetic and acoustic properties to the connection joints as taught by 

In Reference to Claim 8
The modified device of Alonzo teaches all of claim 1 as discussed above. 
Alonzo fails to teach the feature of claim 8. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the fastener thickness greater than the plate thickness or vice versa merely as a matter of engineering design choice, since it has been held that reciting relative dimensions or sizes is not a patentable distinction where there is no performance difference between the claimed dimensions and the prior art. See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Since it does not appear that the device would operate any differently regardless of the thicknesses of the fastener or plate, merely claiming these relative size differences is an obvious matter of engineering design choice and not a patentable advance. 

In Reference to Claim 11, 12, 16, and 17
Alonzo teaches (Claim 11) A base for retaining a fastener, the base comprising: a plate portion having an upper surface and a lower surface (upper and lower surfaces of item 50, fig’s 2 and 3); [], []; and a leg extending from the [plate] in a second direction opposite the first direction, wherein the leg extends past the lower surface of the plate portion (items 56, fig’s 2 and 3);

(Claim 17) wherein the leg includes an engagement feature projecting therefrom (curled portion / lip of items 56, fig’s 2 and 3).
Alonzo fails to teach the flange and recess of claims 11 and 12. 
Louie teaches (Claim 11) a flange extending from the plate portion in a first direction (item 602, fig. 6); wherein the plate portion and the flange together define a recess (item 606, fig. 6) for receiving at least a portion of the fastener (item 604, fig. 6);
(Claim 12) wherein the flange includes a first flange portion extending in the first direction, and a second flange portion extending in a second direction generally perpendicular to the first flange portion (vertical and horizontal portions of item 602; i.e. inner lip portion and top portion).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the body attachable fastener system of Alonso with the feature of a flange and recess as taught by the body attachable fastener system of Louie for the purpose of covering the connector within the toy as well as for providing better kinetic and acoustic properties to the connection joints as taught by Louie (paragraphs 0040 and 0041), making the device easier, more comfortable, and more satisfying to use, making the device more attractive to the users. 

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Alonzo in view of Louie et al. and further in view of Heubl (US Patent No. 3,713,248).
In Reference to Claims 9 and 10
The modified device of Alonzo teaches all of claim 1 as discussed above. 
Alonzo further teaches (Claim 10) wherein the leg is one of a plurality of legs (items 56, fig’s 2 and 3)[];
Alonzo fails to teach the features of claims 9 and 10. 
Heubl teaches (Claim 9) wherein the leg is the only portion of the base that contacts the body when the base is coupled to the body (item 28 coupled to item 27, fig’s 1-6);
(Claim 10) [], wherein each of the legs is configured to be coupled to a corresponding recessed portion of the body (item 27 into recess of item 27, fig’s 1-6), and wherein the legs are the only portion of the base that contacts the body when the base is coupled to the body (fig. 6).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the connection element of Alonzo with the feature of a leg in a recess that is the only portion of contact as taught by the connection element of Heubl for the purpose of providing a space between the connector and body as taught by Heubl (column 4 lines 43-60), allowing the connector to operate more easily as a pivot joint without friction, making the device more reliable, easier to use, and more attractive to the users. 

Allowable Subject Matter
Claims 3 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424. The examiner can normally be reached Monday - Friday 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711